           Case 1:19-cv-01562-VSB Document 68 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                             11/16/2020
                                                          :
FULTON COUNTY EMPLOYEES’                                  :
RETIREMENT SYSTEM, Derivatively on                        :
Behalf of THE GOLDMAN SACHS                               :
GROUP, INC.                                               :    19-cv-1562 (VSB)
                                                          :
                                        Plaintiff,        :         ORDER
                                                          :
                      -against-                           :
                                                          :
LLOYD BLANKFEIN, et al.,                                  :
                                                          :
                                        Defendants :
                                                          :
and                                                       :
                                                          :
THE GOLDMAN SACHS GROUP, INC.                             :
                                                          :
                                Nominal Defendant. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On November 5, 2020, the parties submitted a proposed stipulation and order, which

proposed a new briefing schedule for Plaintiff’s Second Amended Complaint and any subsequent

motion to dismiss. (Doc. 64.) On November 13, 2020, Plaintiff submitted a consent motion for

leave to file its Second Amended Complaint, along with a memorandum of law and declaration

in support of the consent motion and the amended complaint attached as an exhibit. (Docs. 65–

67.) Accordingly, it is hereby:

        ORDERED that Plaintiff’s motion for leave to file its Second Amended Complaint (Doc.

65) is GRANTED.

        IT IS FURTHER ORDERED that the parties’ proposed stipulation and order (Doc. 64) is

GRANTED. Defendants are directed to file any opposition to Plaintiff’s Second Amended
          Case 1:19-cv-01562-VSB Document 68 Filed 11/16/20 Page 2 of 2




Complaint on or before January 15, 2021; Plaintiffs are directed to file any opposition on or

before March 19, 2021; and Defendants are directed to file any reply memorandum on or before

May 7, 2021.

        IT IS FURTHER ORDERED that in light of the parties’ representations and these orders,

Defendant’s motion to dismiss Plaintiff’s First Amended Complaint (Doc. 39) shall be deemed

moot.

        The Clerk is directed to terminate the open motions at Documents 39 and 65.

SO ORDERED.

Dated: November 16, 2020
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
